Citation Nr: 1634889	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-00 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) for the period beginning January 30, 2009.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from June 1966 to November 1968, with service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2013, the RO assigned a 70 percent rating for PTSD, effective January 30, 2009.  Inasmuch as an even higher rating was available for PTSD, and the Veteran was presumed to seek the maximum available benefit for a disability, the claim for a higher rating remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a December 2014 decision, the Board denied a rating in excess of 30 percent for PTSD prior to January 30, 2009, and a rating in excess of 70 percent for the period beginning January 30, 2009.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court granted a Joint Motion of Partial Remand (Joint Motion) of the parties, vacated that part of the Board's December 2014 decision that denied a rating in excess of 70 percent for PTSD for the period beginning January 30, 2009, and remanded the case to the Board for action consistent with the Joint Motion.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.



FINDINGS OF FACT

For the period beginning January 30, 2009, the Veteran's PTSD has been manifested by symptoms productive of deficiencies in most areas, such as work, family relations, or mood, but not total social and occupational impairment. 


CONCLUSION OF LAW

For the period beginning January 30, 2009, the criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter sent to the Veteran in May 2008.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to the issue decided herein, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records and records from the Social Security Administration (SSA).  Also, VA afforded the Veteran a relevant examination in February 2012.  The resulting report describes the Veteran's psychiatric disability, reflects consideration of the relevant history, and provides an adequate rationale for any conclusions reached.  The Board finds it adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the American Psychiatric Association 's Fifth Edition of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-5); however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied to claims pending before the Board.  79 Fed. Reg. 45094 (Aug. 4, 2014). 

The DSM-IV utilizes Global Assessment of Functioning (GAF) Scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

The Veteran filed a claim for a rating in excess of 30 percent for PTSD in April 2008.  He currently is in receipt of a 70 percent disability for PTSD, effective January 30, 2009.  This is the only period for consideration in this appeal.  See May 2016 Court Order.

For the period beginning January 30, 2009, the pertinent evidence of record includes a February 2012 VA examination report, outpatient treatment records and lay statements submitted by the Veteran in support of his claim.

A January 30, 2009, VA mental health initial evaluation notes that the Veteran requested to restart individual counseling for PTSD.  He was somewhat vague when asked for reason for returning, other than to say that he recently broke up with his girlfriend which caused him to lose his housing (it was her apartment).  He moved in with his daughter two weeks ago.  He stated that he preferred solitude to being with people, but it was too cold for him to live in his truck.  On examination, he denied panic, suicidal ideation, or homicidal ideation.  He was well groomed, alert, cooperative and pleasant.  He was oriented times four.  He reported problems falling asleep and maintaining sleep.  He denied any past or current legal problems.  His mood was depressed and anxious.  Attention and concentration were intact.  Speech and thoughts were normal.  GAF score was 55, which contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  In May 2009, the Veteran reported keeping in contact with several buddies from Vietnam.  They talked about things other than the war.  

A July 2009 VA mental health record shows that the Veteran was seen with complaints of depression, anxiety and nightmares.  He reported feeling isolated from others.  He was easily startled and easily angered.  The examiner noted that the Veteran had been sober for over 35 years.  He denied suicidal or homicidal ideation.  His first marriage ended in divorce after 29 years.  He recently broke up with his girlfriend of 10 years and was living with his daughter.  He was retired from his job as a plumber and spent his days driving around in his truck.  On examination, he was well groomed with good eye contact and calm and cooperative behavior.  His mood was sad and his affect was full.  Speech was normal in tone, spontaneous quantity, conversational rate/volume, and fluent with no speech impairments.  Thought process was logical/sequential.  He denied any hallucinations.  No obsessive/compulsive behavior or feelings of depersonalization were noted.  The Veteran was oriented times four, with good concentration and attention span.  He was alert, with good memory for both recent and remote events.  The examiner stated that the Veteran was able to carry out plans consistent with reality.  He was able to control his actions and his insight was good.  GAF score was 55, which reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

An August 2009 VA outpatient treatment record notes that the Veteran was seen with a desire to feel more comfortable around people and less sad.   He wanted to talk about his feeling but did not want medication.  The examiner noted that his motivation for treatment was high and his level of functioning was moderate.  He was staying with his daughter after a recent breakup with his girlfriend of 10 years.  A September 2009 VA mental health note indicated that he was able to fall asleep, but wakes up around 3 am.  

A September 2009 VA mental health attending note the Veteran's complaints of depression and sleep problems without homicidal or suicidal ideation, mania, hallucinations, delusions, or psychosis.  He denied using alcohol or illicit drugs since 1979.  He reported breaking up with his girlfriend of 10 years and described financial stressors.  On examination, he was alert and oriented times four.  Eye contact was fair and speech was of regular rate, rhythm and volume.  Thought process of was linear and goal directed.  Concentration and memory were grossly intact.  Mood was okay, affect was congruent, and judgment and insight were fair.  GAF score was 65, which contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

In October 2009, the Veteran reported taking his medication; he was less anxious and was sleeping better.  He also reported isolating most of the time and living primarily out of his truck, but was able to sleep at his daughter's house.  He denied suicidal ideation.  In a November 2009 VA record, he reported he broke up with his girlfriend of 10 years.  December 2009 VA outpatient records note that the Veteran remained avoidant of traumatic memories, had problems sleeping and had problems tolerating other people.  The Veteran reported feeling sad but denied suicidal ideation because he would never do that to his children and grandchildren.  The Veteran reported that his psychiatric symptoms were well controlled.  The examiner noted that he remained aloof with family members and isolates.  

A January 2010 private cardiology treatment record notes the Veteran's history of malaise and mild depressive symptoms.

VA treatment records show that, in January 2010, the Veteran was screened for functional problems in various areas, including activities of daily living and speech.  The examiner stated that he did not have a problem in these areas that qualified to trigger further consultation.  January and February 2010 VA treatment records note the Veteran's complaints of nightmares.  His arousal state was high and he avoided traumatic materials.  He began to sweat when thinking about the possibility of discussing his in-service stressors.  He denied suicidal ideation or drinking alcohol in the past year.  A March 2010 VA mental health record shows the Veteran's complaints of poor sleep.  He reported that he was not taking his medication consistently.  The Veteran became very restless, at one point holding on to his chair and complaining of sweating.  The examiner noted that he did calm through distraction.  In April 2010, the Veteran appeared calmer.  He denied suicidal ideation, but reported feeling down and having current issues with his girlfriend.  

A June 2010 VA outpatient treatment record notes a GAF score of 65, which contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  His strengths included family/social support, cooperative behavior, intelligence, and compliant with treatment.  His limitations included poor coping skills, poor impulse control, poor physical health and unemployability.  In July 2010, the Veteran reported a recent argument with his girlfriend.  He commented that he would probably spend the upcoming holiday alone, or possibly with a friend.  He did not want to spend the time with family.  He denied suicidal ideation.  In an August 2010 VA record, he reported he keeps supplies in his truck so he is able to move if he needed - he continues to take steps to ensure his safety.

In a September 2010 VA record, the Veteran was seen for individual therapy.  In October 2010, VA records, a GAF score of 65 was reported, which reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The assessment was severe anxiety.  In a November 2010 VA record, the Veteran reported poor sleep, including frequent awakenings and nightmares.  He denied suicidal ideations.  The assessment was increase in intrusive memories, nightmares, and hypervigilance.  In a December 2010 VA record, the Veteran reported ongoing increase in nightmares and hypervigilance.  He denied suicidal ideation.  A January 2011 VA individual therapy note states that the Veteran was visibly shaking when talking about his combat stressors.  He continued to utilize avoidance as a coping strategy.  Again, he denied suicidal ideation.  In February 2011, the Veteran reported that he lived alone and had a girlfriend.  He reported "issues" with his girlfriend's granddaughter; he removed himself from the situation as he was unable to tolerate the "drama."

A February 2012 VA PTSD Disability Benefits Questionnaire (DBQ) report notes that the examiner reviewed the claims file and opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Total occupational and social impairment was not shown.  In this regard, the examiner noted that the Veteran was isolated, depressed, anxious, irritable and hypervigilant.  He experienced panic attacks weekly or less often; these did not affect the Veteran's ability to function independently, appropriately and effectively.  He had problems sleeping and mild memory loss, such as forgetting names.  He reported suicidal ideation.  He denied obsessional rituals that interfered with routine activities, impaired impulse control, delusions, hallucinations, inappropriate behavior and persistent danger of hurting himself or others.  The examiner indicated that the Veteran's hygiene and appearance were appropriate.  The Veteran reported that he had no friends; however, he was living with his significant other (called his wife by the VA examiner, but really his girlfriend).  The Veteran reported being unemployed as a plumber since 2009 due to increasing PTSD symptoms, including poor concentration, panic attacks and an inability to get along with coworkers and supervisors.  The examiner opined that the Veteran's PTSD prevented him from performing activities consistent with his work experience and prior education or training.  GAF score was 30, which indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).

In a November 2012 VA record, the Veteran reported he was intermittently living with his girlfriend.  In a December 2012 VA record, the Veteran reported being homeless due to issues with his girlfriend.  A June 2013 rating decision awarded the Veteran a TDIU rating based on his PTSD.  

A July 2013 VA mental health record notes that the Veteran had been living with his girlfriend since 2011, and they had been in an intermittent relationship since 1997.  He had depressive symptoms, poor coping skills, poor social support and poor physical health; however, the examiner opined that he was employable and motivated to work.  An August 2013 VA primary care note indicates that the Veteran was living in stable housing.  He did not have any issues with activities of daily living, and was able to mow the lawn.  He requested a prescription for Viagra.  That same month, the Veteran related having an "ok" experience on vacation.  In September 2013, the Veteran discussed the importance of his girlfriend's daughter in his life.  He denied suicidal and homicidal ideation and increased sleep disturbance.  

In January 2014, the Veteran missed a psychotherapy appointment.  He stated that he was helping his daughter, who has a husband and son with chronic illness.  He denied suicidal and homicidal ideations.  In another January VA record, the Veteran denied suicidal and homicidal ideations.  In March 2014 VA records, he denied suicidal or homicide ideations, and viewed his relationships with family as supportive.  An April 2014 VA mental health progress note indicates that the Veteran wanted to try to try to participate in an upcoming holiday celebration with his family as much as he can.  He reported continued nightmares that disrupt his sleep.  He denied suicidal or homicidal ideations.  In May 2014 VA records, the Veteran reported feeling depressed.  

June 2014 VA outpatient treatment records note that the Veteran had been in an intermittent relationship with his girlfriend for the past five years.  He lived by himself.  He denied any history of suicidal or homicidal ideation, mania, or psychosis.  He denied any intent or plan to harm himself.  He had restarted individual therapy and has found it to be helpful.  He tried to meditate daily.  Since his last visit, he had been mostly compliant with medication and had noted mild improvement in mood, hyperstartle and intrusive thoughts. He continued to have sleep problems.  Overall, compared to the worst and best, the Veteran was 80 percent improved.  The remaining 20 percent was related to social stressors (finances/housing/relationship).  On examination, memory was grossly intact, speech and thought process were normal, and judgment and insight were fair.  The examiner opined that the Veteran was not a risk to harm himself or others.  The examiner noted that the Veteran's protective factors included a relationship with his girlfriend, children and grandchildren, and future plans.

The evidence of record also includes an award determination from SSA, which found the Veteran to be disabled effective April 2007, with disorders of the back as his primary disability and diabetes mellitus as his secondary disability.

After considering the foregoing evidence, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met for the period beginning January 30, 2009.  Initially, the Board notes that the 2012 VA examiner found the Veteran unemployable, and although the two phrases are not interchangeable, for purposes of this analysis, the Board will concede the Veteran is totally occupationally impaired.  The evidence of record, however, does not support a finding that the Veteran is totally socially impaired.  Although the relationship is troubled and he is sometimes homeless as he lives with her, the Veteran has an on again-off again relationship with a girlfriend, and a closeness with her daughter.  Additionally, although they are not close, he has relationships with his family.  Furthermore, the evidence of record consistently shows that he is fully alert and oriented and had no issues with grooming or hygiene or activities of daily living.  These facts indicate that the Veteran is not totally socially impaired.  

Additionally, his documented symptoms do not equate in frequency, severity or duration to total social and occupational impairment.  The Veteran reports depression, anxiety, sleep difficulties, nightmares, self-isolation, anger difficulties, problems tolerating people, and panic attacks weekly or less often.  

The Veteran has consistently denied suicidal and homicidal ideations, except for the VA examination in 2012, such that the Board finds there is no persistent danger of hurting self or others.  He has not reported memory loss for names of relatives, his own occupation, or his own name.  Furthermore, VA treating providers and the VA examiner found that the Veteran had normal speech and thoughts.  The Veteran has not reported persistent delusions or hallucinations and the examiners have not found grossly inappropriate behavior. 

Particularly probative to the Board in making this determination is the February 2012 VA examiner, who found the Veteran's symptoms resulted in occupational and social deficiency in most areas rather than total social and occupational impairment.  The symptoms detailed over the course of the appeal period do not approximate total occupational and social impairment and support the examiner's findings.  Though the Veteran expressed a strong preference to isolate, he has not exhibited any evidence of being unable to perform activities of daily living.  He has had symptoms such as isolation, nightmares, sleep problems, hypervigilance, and exaggerated startle response.  He has consistently been alert, oriented to person, place, and time, and neatly dressed and groomed on examination.  He did have deficiency in judgment and mood.  He reported memory problems, but these were described as mild and did not rise to the level forgetting the names of close relatives or his own name.  The Board finds that the symptoms are not of the frequency, severity or duration that produce total social and occupational impairment.  

The Board has considered the GAF scores assigned during the relevant appeal period.  However, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  Moreover, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Almost all of the GAF scores assigned to the Veteran's psychological profile since January 30, 2009, range between 55 and 65.  GAF scores between 51 and 60 represent moderate symptoms, and scores between 61 and 70 represent mild symptoms.  Therefore, the GAF scores assigned to the Veteran's psychological profile during the relevant appeal period do not support an increased 100 percent disability rating.

In reaching this conclusion, the Board has also considered that the February 2012 VA DBQ shows that the Veteran was assigned a GAF score of 30, indicating behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends)  However, virtually no description of symptoms specific to the Veteran and reflective of such symptoms appears in the February 2012 DBQ report (or, for that matter, any medical evidence for the period), thus giving the Board no basis to rely upon this GAF score in determining an appropriate disability rating.  In other words, the GAF score as listed in the February 2012 VA DBQ report is not supported by the qualitative descriptions of the Veteran's symptomatology as discussed above.  Therefore, despite the assignment of GAF scores as low as 30, the Board finds that entitlement to a 70 percent evaluation is not warranted.

In summary, although the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, his overall symptomatology is not consistent with the criteria for a schedular 100 percent disability rating because total social and occupational impairment has not been shown at any point since January 30, 2009.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's symptoms for the period at issues as reflected by the medical findings in particular testing are contemplated as the diagnostic codes require the consideration of any psychiatric symptoms that impact social and occupational functioning.  As such, the Board concludes that referral for extra-schedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).



ORDER

A rating in excess of 70 percent for PTSD for the period beginning January 30, 2009, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


